Citation Nr: 0902587	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  06-18 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for a left ankle disability.

2.  Entitlement to service connection for a low back 
disability.  



REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the benefits sought on 
appeal.

Initially, service connection for a left ankle disability was 
denied in a November 1980 decision.  Following multiple 
attempts to reopen the claim, the Board in a February 2004 
decision most recently declined to find that new and material 
evidence had been received to reopen the veteran's previously 
denied claim of service connection for a left ankle 
disability.  Before the Board may consider the merits of 
previously denied claims, it must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a prior 
final decision.  "[T]he Board does not have jurisdiction to 
consider a claim which [has been] previously adjudicated 
unless new and material evidence is present, and before the 
Board may reopen such a claim, it must so find."  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Further, if the Board finds that new and material evidence 
has not been submitted, it is unlawful for the Board to 
reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Accordingly, the matter appropriately before the 
Board is whether new and material evidence has been presented 
to reopen the previously denied claim of service connection 
for a left ankle disability.  

The issues of entitlement to service connection for a left 
ankle and low back disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The RO initially denied entitlement to service connection 
for a left ankle disability in November 1980, and following 
attempts to reopen the claim, the Board most recently 
confirmed the denial in a February 2004 decision.

3.  Since February 2004, new and material evidence has been 
received to reopen the veteran's previously denied claim of 
service connection for a left ankle condition.


CONCLUSIONS OF LAW

1.  The Board's February 2004 decision, which declined to 
reopen the veteran's previously denied claim of service 
connection for a left ankle disability, is final.  
38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1104 (2008).

2.  The evidence obtained since the February 2004 Board 
decision declining to reopen the veteran's previously denied 
claim of entitlement to service connection for a left ankle 
disability is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, VA's duties under the Veterans Claims 
Assistance Act of 2000 (VCAA) must be examined.  In this 
case, the Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the VCAA.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision regarding reopening the veteran's claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The veteran was initially denied service connection for a 
left ankle disability in a November 1980 rating decision.  
The RO found that the veteran's left ankle injury preexisted 
service and was not aggravated thereby.  The Board most 
recently declined to reopen the veteran's claim in a February 
2004 decision.  This decision of the Board was final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1104 (2008).

Pursuant to an application submitted in March 2005, the 
veteran seeks to reopen his previously denied claim of 
service connection for a left ankle disability.  Generally, 
where prior decisions have become final, they may only be 
reopened through the receipt of new and material evidence.  
38 U.S.C.A. § 5108.  Where new and material evidence is 
presented or secured with respect to claims which have been 
disallowed, the Secretary shall reopen the claims and review 
the former dispositions of the claims.  Evidence presented 
since the last final denial will be evaluated in the context 
of the entire record.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  New and material evidence means existing evidence 
that by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  The 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the February 2004 Board 
decision included, private and VA treatment records dated 
from 1986 to 2000 and the veteran's statements.  These 
records, however, were essentially devoid of any reference to 
a left ankle disability.  In its February 2004 decision, the 
Board found the veteran's statements that he has a chronic 
left ankle disability with its onset in service redundant of 
his previously submitted statements.  The Board further noted 
that the medical treatment records did not reflect treatment 
for any left ankle disability, nor was there any indication 
that a left ankle disability had its onset in service.  As 
such, new and material evidence was not found to have been 
received to reopen the veteran's claim.  

Evidence received since the February 2004 Board decision 
includes, VA treatment records, dated from February 2004 to 
May 2005, private treatment records, dated from June 2002 to 
February 2006, the transcript from the DRO hearing in 
December 2005, letters from the veteran's private physician, 
dated in January 2006 and April 2006, and a statement from 
the veteran's significant other, received in March 2007.

The veteran testified in December 2005 that his left ankle 
injury prior to service did not require a cast.  He stated 
that the left ankle fracture must have occurred during 
service when he fell while marching.  

The private treatment records are generally devoid of any 
treatment for or complaints of a left ankle condition.  The 
VA treatment records list unspecified arthropathy involving 
the ankle and foot on the veteran's problem list.  The VA 
treatment records also reflected treatment for a right ankle 
sprain, but were devoid of any reference to any left ankle 
condition.  The January 2006 and April 2006 letters, however, 
state that the veteran had problems with his left foot and 
lower back.  The veteran was diagnosed as having low back 
pain and discogenic lumbosacral spine radiculopathy on the 
right.  The physician indicated that this condition was 
aggravated and worsened because of the veteran's military 
service.  The physician did not indicate whether this opinion 
was related to one or both of the listed problems.  

In a March 2007 letter submitted by the veteran's significant 
other, she indicated that the veteran complained of left 
ankle and back pain for the over 20 years that she had known 
him.  He told her that he had been hurt in the military.  

Given the evidence as outlined above, the Board finds that 
the January 2006 and April 2006 letters purporting to relate 
a possible left foot condition to service constitute new and 
material evidence.  The evidence is new as it was not before 
agency decision makers when reaching the prior decision.  It 
is also material as it speaks to an unestablished fact 
necessary to substantiate the claim-namely as to whether the 
veteran has a current left ankle/foot disability caused or 
aggravated by service.  As such, the Board finds that new and 
material evidence has been received and the claim of 
entitlement to service connection for a left ankle disability 
is reopened.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a left ankle disability 
is reopened.  


REMAND

The Board finds that the medical evidence of record is 
insufficient upon which to render its decision.  As noted 
above, the veteran's private treating physician unclearly 
indicated that his low back disability and left foot problems 
were aggravated and had worsened during his military service.  
The examiner, however, did not include a rationale in 
reaching this opinion, nor is it clear whether the physician 
was speaking to both claimed disabilities or just to the low 
back disability.  Further, there is no specific evidence of a 
current left ankle disability.  VA treatment records reflect 
treatment for a right ankle complaints, but no reference is 
made to a specific left ankle problem, nor is there an 
opinion relating any left ankle disability or low back 
disability to service.  

The record reflects that while in service, in September 1977, 
the veteran sought treatment complaining of left leg and 
ankle pain.  It was noted in his service medical records that 
he had injured his left ankle six years prior and he was 
diagnosed as having a mild left ankle sprain.  The 2006 
letters from his physician reflect that the veteran 
complained of a left foot problem, but there was no concrete 
diagnosis made.  During his December 2005 DRO hearing, the 
veteran testified that when he fell and injured his left 
ankle in service, he also injured his low back.  As noted 
above, it is unclear whether the 2006 opinions from the 
veteran's physician regarding aggravation and worsening of 
the condition due to service was in reference to his back or 
to his left ankle.  Thus, the Board finds that a remand is 
necessary for a VA examination to be scheduled to determine 
any current disability of the low back and left ankle, and to 
clarify whether either or both are related to the veteran's 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination with an appropriate specialist 
to determine the nature and etiology of 
his claimed left ankle and low back 
disabilities.  The veteran's claims folder 
should be made available to the examiner 
for review.  The examiner is to perform 
all necessary clinical testing and render 
all appropriate diagnoses.  The examiner 
should then render an opinion as to 
whether it is at least as likely as not 
that any current left ankle and back 
disability had their origin during 
service.  The examiner should specifically 
address the veteran's in-service treatment 
for left leg and ankle pain.  

2.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


